Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group I (claims 1, 2, 6, 10 and 11) in the reply filed on 07/30/2020 is acknowledged. In a telephonic conversation with Ms. Octavio on 8/24/2020, applicants elected SEQ ID NO: 1 as species of peptide.

Status of pending claims
Claims 1-37 are pending.
Claims 3-5, 7-9 and 12-35 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/30/2020.
New claims 36 and 37.
	Claims 1, 2, 6, 10, 11, 36 and 37 are examined on the merit.
Applicants stated in their remarks on 03/03/2021 that: “Notwithstanding that the present Office Action Summary page does not indicate the disposition of claims 26-35, this appears to be an inadvertent typographical error. See e.g., disposition of the claims as set forth in the Restriction Requirement mailed June 5, 2020 indicating that claims 1-35 are pending. 
Therefore, because claims 1-35 were pending as of Applicant's July 30, 2020 response to the Restriction Requirement, it is Applicant's understanding that claims 26-35 are also presently 
Applicants concerns are noted and office acknowledge that it was an inadvertent typographical error that has been corrected in the instant response to include all the pending claims under ‘Status of pending claims’.
Any objections and/or rejections made in the office action dated 09/04/2020 and not specifically discussed below in its original or modified form here are considered withdrawn.

New grounds of rejection
Claim Rejections - 35 USC § 112 (New matter)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6, 10, 11, 36 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant invention the claims as amended Ipsis Verbis Support in the specification. The term “sufficient” has not been adequately defined and does not specify what constitutes a ‘sufficient’ amount of Cela2a polypeptide that would alter the glucose metabolism. The section of the specification states that: “The amount of the therapeutic agent to be administered varies depending upon the manner of administration, the age and body weight of the patient, and with the clinical symptoms of the cancer” (page 26, lines 25-27). Hence the amount of Cela2a polypeptide administered to treat disease condition depend on the age and body weight of the patient. Therefore, there is no clear indication as to what constitutes a ‘sufficient amount to alter the glucose metabolism’. The aforementioned limitation also lacks implicit support in the specification as disclosed. The figure 2 shows a titration of injected peptide versus decrease of plasma glucose levels (example 4). It does not identify a “sufficient” amount of Cela2a peptide that alter the glucose metabolism. Hence the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Maintained rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In the instant application applicants claim a pharmaceutical composition comprising a therapeutically effective amount of a Cela2a polypeptide sufficient to alter glucose metabolism in a subject in need thereof upon administration to the subject; and a pharmaceutically acceptable carrier, wherein the Cela2a polypeptide has elastase activity. 
Claims as presented is interpreted as drawn to a composition comprising ‘a Cela2a polypeptide’. Since the claim is drawn using a transition phrase ‘comprising’ a Cela2a polypeptide, and hence composition comprising any fragment of the Cela2a polypeptide read on the instant claims. Claims have been amended to recite a functional limitation without reciting structural features of the polypeptide or reciting a concentration of the polypeptide in the composition that constitute a ‘sufficient’ amount that impart the functional attributes recited in the claim. Additionally, if the prior art reference discloses a composition of the polypeptide Cela2a, it inherently possess the desired functional attributes. MPEP section 2173.05(g) states that: “During prosecution, applicant may resolve the ambiguities of a functional limitation in a number of ways. For example: (1) "the ambiguity might be resolved by using a quantitative metric (e.g., numeric limitation as to a physical property) rather than a qualitative functional feature" (see Halliburton Energy Servs., 514 F.3d at 1255-56, 85 USPQ2d at 1663); (2) applicant could demonstrate that the "specification provide[s] a formula for calculating a property along id. at 1256, 85 USPQ2d at 1663 (citing Oakley, Inc. v. Sunglass Hut Int’l, 316 F.3d 1331, 1341, 65 USPQ2d 1321, 1326 (Fed. Cir. 2003))); (3) applicant could demonstrate that the specification provides a general guideline and examples sufficient to teach a person skilled in the art when the claim limitation was satisfied (see Marosi, 710 F.2d at 803, 218 USPQ at 292); or (4) applicant could amend the claims to recite the particular structure that accomplishes the function”.     
Claims as presented recite the limitation “composition comprising therapeutically effective amount of a Cela2a polypeptide”. Claim as presented does not identify the Cela2a polypeptide with a SEQ ID NO., or with other structural characteristics but defines with a functional limitation that the polypeptide has elastase activity. The claim recite “comprising a Cela2a polypeptide” claim as recited with the transitional phrase “comprising” read on any and all fragments of the Cela2a peptide (any dipeptide, tripeptide, etc.). Hence the metes and bounds of the claim is unclear with respect to the Cela2a peptide. Replacing the article “a” with the article “the” and identifying the Cela2a peptide with a SEQ ID NO., would overcome the 112b rejection. 
Claim as recited also recite the limitation ‘sufficient to alter glucose metabolism in a subject in need thereof upon administration to the subject’. The term "sufficient" in claims 1and 6 is a relative term which renders the claim indefinite.  The term "sufficient" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term sufficient has a dictionary meaning “Being as much as is needed; adequate; enough” (https://www.thefreedictionary.com/sufficient). Therapeutically effective amount of Cela2a peptide to alter the glucose metabolism in a subject depend several factors such as: ‘[m]anner of 

Response to Arguments
Applicants argue that: Claims 1 and 6 are amended herein to specify that the Cela2a polypeptide has elastase activity. Indeed, as disclosed in Example 3 of the specification, elastase activity can be accessed via ELISA assay.
Applicant's arguments filed 03/03/2021 have been fully considered but they are not persuasive. The claims as amended does not overcome the rejection because, the functional limitation that the polypeptide has elastase activity is an inherent property and the claims are drawn to a composition comprising the polypeptide Cela2a. As reiterated in the rejection, the claim encompasses any and all fragments of the Cela2a polypeptide and claim as amended does not define the structural attributes of the polypeptide that impart the functional properties. Hence the metes and bounds of the claim is unclear with respect to structural attributes of the polypeptide Cela2a.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1, 2, 6, 10, 11, 36 and 37 remain rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takiguchi (US 4985361). The rejection has been modified to reflect the instant amendments to the claims. Response to applicant’s arguments appear at the end of reiterated rejection.
In the instant application applicants claim a pharmaceutical composition comprising a therapeutically effective amount of a Cela2a polypeptide sufficient to alter glucose metabolism in a subject in need thereof upon administration to the subject; and a pharmaceutically acceptable carrier, wherein the Cela2a polypeptide has elastase activity. 
Claims as presented is interpreted as drawn to a composition comprising ‘a Cela2a polypeptide’. Since the claim is drawn using a transition phrase ‘comprising’ a Cela2a polypeptide and hence composition comprising any fragment of the Cela2a polypeptide read on the instant claims. Claims have been amended to recite a functional limitation without reciting structural features of the polypeptide or reciting a concentration of the polypeptide in the composition that constitute a ‘sufficient’ amount that impart the functional attributes recited in the claim. Additionally, if the prior art reference discloses a composition of the polypeptide Cela2a, it inherently possess the desired functional attributes.
	Takiguchi discloses the instantly claimed Cela2a peptide (SEQ ID NO: 1) as human pancreatic elastase IIA (column 3, lines 9-45). Takiguchi discloses that the peptide is expressed in mammalian  COS 1 cells, bacterial cells E. Coli and bacillus subtilitis (columns 15-18). WO 2017/100191PCT/US2016/065150that may be employed are water, water adjusted to a suitable pH by addition of an appropriate amount of hydrochloric acid, sodium hydroxide or a suitable buffer” (page 27-28, bridging paragraph). The presence of peptide in Tris-HCl buffer, pH 8.0 metes the limitation for the pharmaceutical carrier for the intravenous formulation. Further, MPEP section 2112.01 states that “Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art”. This reads on the instant claims 1, 2, 10 and 11. The instant claims as recited does not define the sufficient amount of Cela2a polypeptide that constitute an effective amount to alter glucose metabolism in a patient. As mentioned earlier the claim is drawn to a composition comprising a Cela2a polypeptide. Takiguchi discloses such a composition and the composition can be administered to a subject in thereof. Hence reads on instant claims 36 and 37.  Takiguchi discloses a vector (a plasmid) comprising the polynucleotide sequence for transfection into cells (columns 15-18).  This reads on the instant claim 6. Hence Takiguchi anticipates instant invention.       



Response to Arguments
Applicants argue that: "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987). See also In re Oelrich, 666 F.2d 578, 581 (C.C.P.A. 1981) ("Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient."). 
While not conceding the appropriateness of the Examiner's rejection, but merely to advance prosecution of the instant application, Applicant respectfully submits that claims 1 and 2 are amended herein to specify "a therapeutically effective amount of a Cela2a polypeptide sufficient to alter glucose metabolism" and "wherein the Cela2a polypeptide has elastase activity," thus rendering the rejection moot. 
 
Applicant's arguments filed 03/03/2021 have been fully considered but they are not persuasive. It should be noted that the claims are drawn to a product, a composition comprising Cela2a polypeptide. Claim recite functional limitations that a therapeutically effective amount of the polypeptide sufficient to alter glucose metabolism in a subject in need thereof. The claim as recited does not define what constitute a ‘sufficient’ amount and also fails to define the structural attributes of the polypeptide that imparts the functional limitations. On the other hand Takiguchi discloses a composition of the Cela2a polypeptide that meets the claim limitations of the instant invention. Hence the rejection as reiterated is proper and is maintained.    

(s) 1, 2, 6, 10, 11, 36 and 37 remain rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takiguchi (US 5212068). The rejection has been modified to reflect the instant amendments to the claims. Response to applicant’s arguments appear at the end of reiterated rejection.
In the instant application applicants claim a pharmaceutical composition comprising a therapeutically effective amount of a Cela2a polypeptide sufficient to alter glucose metabolism in a subject in need thereof upon administration to the subject; and a pharmaceutically acceptable carrier, wherein the Cela2a polypeptide has elastase activity.
Claims as presented is interpreted as drawn to a composition comprising ‘a Cela2a polypeptide’. Since the claim is drawn using a transition phrase ‘comprising’ a Cela2a polypeptide and hence composition comprising any fragment of the Cela2a polypeptide read on the instant claims. Claims have been amended to recite a functional limitation without reciting structural features of the polypeptide that impart the functional attributes.     
Takiguchi discloses the instantly claimed Cela2a peptide (SEQ ID NO: 1) as human pancreatic elastase IIB (column 26, lines 27-67; column 28, lines 1-5). Takiguchi discloses that the peptide is expressed in mammalian COS 1 cells, bacterial cells E. Coli and bacillus subtilitis (columns 28-32). Takiguchi discloses that the peptide is isolated from the supernatant of the cell culture medium comprising Tris-HCl buffer (columns 28, lines 64-68; column 29, lines 1-3). With respect suitable pharmaceutical carriers, instant specification discloses: “[t]he pharmaceutical compositions according to the invention may be in the form suitable for sterile injection. To prepare such a composition, the suitable therapeutic(s) are dissolved or suspended in a parenterally acceptable liquid vehicle. Among acceptable vehicles and solvents that may be employed are water, water adjusted to a suitable pH by addition of an appropriate amount of .

Response to Arguments
Applicants argue that: Takiguchi (US 4985361) mentions that the polypeptide described therein generally exhibit comparable biological activity to those purified from human pancreatic fluid and proposes that they can be used for the same purposes and in the same ways as the extracted elastases. Takiguchi (US 4985361), col. 10, lines 11-16. In this regard, in the background section at col. 1, lines 41-58, Takiguchi (US 4985361) describes various alleged effects of the pharmacological action of elastase including restoration of elasticity and expandability of arterial walls; improvement of serum lipid abnormality, and improvement of serum lipoprotein metabolism. 

Applicant's arguments filed 03/03/2021 have been fully considered but they are not persuasive. Applicants argue that Takiguchi does not disclose pharmacological action of any polypeptide disclosed therein as altering glucose metabolism. It should be noted that the claims of the instant invention is drawn to a composition (a product) comprising a Cela2a polypeptide and claim recite functional limitations without adequate structural attributes to the product to exhibit such functional properties. Moreover, MPEP section 2112.01 (II) states that: Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Hence even if the prior art does not specifically disclose or teach that Cela2a peptide alter glucose metabolism when a sufficient amount (therapeutically effective amount) of the peptide is administered, it should be noted that Takiguchi discloses a composition of Cela2a polypeptide that would inherently possess the desired functional properties. Therefore, the rejection as reiterated is proper and is maintained. 


(s) 1, 2, 6, 10, 11, 36 and 37 remain rejected under 35 U.S.C. 102(a)(2) as being anticipated by Franano (US 20090196865). The rejection has been modified to reflect the instant amendments to the claims. Response to applicant’s arguments appear at the end of reiterated rejection.
In the instant application applicants claim a pharmaceutical composition comprising a therapeutically effective amount of a Cela2a polypeptide sufficient to alter glucose metabolism in a subject in need thereof upon administration to the subject; and a pharmaceutically acceptable carrier, wherein the Cela2a polypeptide has elastase activity.
Claims as presented is interpreted as drawn to a composition comprising ‘a Cela2a polypeptide’. Since the claim is drawn using a transition phrase ‘comprising’ a Cela2a polypeptide and hence composition comprising any fragment of the Cela2a polypeptide read on the instant claims. Claims have been amended to recite a functional limitation without reciting structural features of the polypeptide that impart the functional attributes.     
Franano discloses the instantly claimed Cela2a peptide (SEQ ID NO: 1) as human pancreatic elastase IIA [0058]. “Instant specification identifies Cela2a as a pancreatic elastase (page 22, line17). Franano discloses: The invention relates to pharmaceutical compositions and methods of use thereof for preventing or treating disease in biological conduits. Such pharmaceutical compositions can be formulated in a conventional manner using one or more physiologically acceptable carriers or excipients” [0077]. This reads on instant claim 1, 36 and 37. Franano discloses: “In alternative embodiments, the agent may be delivered through a polymer formulation that is placed as a stent within the vessel to be treated, a clamp or wrap on or around the vessel to be treated, or other device in, around or near the vessel to be treated. In other embodiments, agents are percutaneously injected into a tissue region for purpose of dilating . 

Response to Arguments
Applicants argue that: Franano (US 20090196865) describes the use of agents that are useful for dilating biological conduits that can include, for example, an artery, vein, an arterial or venous vascular graft, ureter, bronchus, bile duct, or pancreatic duct. See e.g., Franano (US 20090196865) Abstract and at para. [0037]. 
However, Franano (US 20090196865) does not disclose pharmacological action of any agent disclosed therein as altering glucose metabolism, let alone disclose, inherently or expressly, a pharmaceutical or therapeutic composition as claimed, each comprising a therapeutically effective amount of a Cela2a polypeptide sufficient to alter glucose metabolism; and a pharmaceutically acceptable carrier, wherein the Cela2a polypeptide has elastase activity.
Applicant's arguments filed 03/03/2021 have been fully considered but they are not persuasive. Applicants argue that Franano (US 20090196865) does not disclose pharmacological action of any agent disclosed therein as altering glucose metabolism, let alone disclose, inherently or expressly, a pharmaceutical or therapeutic composition as claimed, each comprising a therapeutically effective amount of a Cela2a polypeptide sufficient to alter glucose metabolism; and a pharmaceutically acceptable carrier, wherein the Cela2a polypeptide has In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Hence even if the prior art does not specifically disclose or teach that Cela2a peptide alter glucose metabolism when a sufficient amount (therapeutically effective amount) of the peptide is administered, it should be noted that Franano discloses a composition of Cela2a polypeptide that would inherently possess the desired functional properties. Therefore, the rejection as reiterated is proper and is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYANARAYANA R GUDIBANDE whose telephone number is (571)272-8146.  The examiner can normally be reached on M, Tu & W of first week of the biweek and Th & F of second week of the biweek from 7:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SATYANARAYANA R GUDIBANDE/            Primary Examiner, Art Unit 1658